DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 5, 2021 and October 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. U.S. Patent No. 9,357,348 (hereinafter Evans).
Regarding claims 1, Evans discloses a method of determining a location of a key (column 3, lines 16 and 17), comprising: a mobile-device (102) receiving a request to locate the key (column 10, lines 19-24); the mobile-device communicating mobile-device key location request data, including a request for the location of the key, over a wireless network with a central server (100 and column 5, lines 19-21); and the mobile-device receiving from the central server, key positioning data, identifying the location of the key (column 5, lines 47-53).
Regarding claim 3, Evans discloses a method including the central server transmitting central server location request data over the wireless  network to other mobile devices (104) operationally associated with the central server, wherein the central server location request data includes a request for location information and identifying information of keys respectively found by the other mobile devices, 
Regarding claim 4, Evans discloses a method including the central server (100); monitoring for a response for a predetermined period of time; receiving key location reply data, including the key positioning data, from one of the other mobile-devices, within the predetermined period of time; and transmitting central server reply data, including the key positioning data, to the mobile-device (column 11, lines 25-33 and lines 40-45).
Regarding claims 6, 8, and 9, apparatus claims 6, 8, and 9 are drawn to the apparatus corresponding to the method of using the same as claimed in claims 1, 3, and 4.  Therefore apparatus claims 6, 8, and 9 correspond to method claims 1, 3, and 4, and are rejected for the same reasons of anticipation as used above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Regarding claim 2, Evans discloses a method comprising the limitations of claim 1 as discussed above, including displaying, on its screen, key positioning information defining a last known position of a key (column 7, lines 52-56), but fails to explicitly disclose displaying keybox information of a keybox that houses the key.

Regarding claim 7, apparatus claim 7 is drawn to the apparatus corresponding to the method of using the same as claimed in claim 2.  Therefore apparatus claim 7 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used above.
Regarding claim 11, Evans discloses a method of determining a location of an object, comprising: a mobile-device (102) receiving a request to locate the object (column 10, lines 19-24); the mobile-device communicating mobile-device object location request data, including a request for the location of the object, over a wireless network with a central server (100 and column 5, lines 19-21); and the mobile-device receiving from the central server, object positioning data, identifying the location of the object (column 5, lines 47-53).  Evans discloses in column 3, lines 16 and 17 that an object such as a wallet, keys, a car, a bike, a pet, or others may be tracked using the disclosed method, but fails to explicitly disclose the object being a keybox.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the method for the purpose of determining a location of a keybox since a keybox is an object that a user may desire to locate for the purpose of finding or storing a key and no unexpected result would occur.
Regarding claim 12, Evans as modified discloses the mobile device displaying on its screen, object (e.g., keybox) positioning information defining a last known position of the object (e.g., keybox that houses the key).
Regarding claim 13, Evans as modified discloses a method including the central server transmitting central server location request data over the wireless  network to other mobile devices (104) operationally associated with the central server, wherein the central server location request data includes a request for location information and identifying information of keys respectively found by the other 
Regarding claim 14, Evans as modified discloses a method including the central server (100); monitoring for a response for a predetermined period of time; receiving object (e.g., keybox) location reply data, including the object positioning data, from one of the other mobile-devices, within the predetermined period of time; and transmitting central server reply data, including the object positioning data, to the mobile-device (column 11, lines 25-33 and lines 40-45).
Regarding claims 16-19, apparatus claims 16-19 are drawn to the apparatus corresponding to the method of using the same as claimed in claims 11-14.  Therefore apparatus claims 16-19 correspond to method claims 11-14, and are rejected for the same reasons of obviousness as used above.
Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Lévêque et al. U.S. Patent No. 10,219,107 (hereinafter Lévêque).
Regarding claim 5, Evans discloses a method comprising all the limitations of claim 4 as discussed above, including a mobile device screen that displays a map (Figure 6A), but fails to explicitly disclose including a map link to find the key in the central server reply; displaying a map that includes the location of the key based on the data returned from the central server.
Lévêque discloses a method for locating a key wherein central server replay data includes displaying a map that includes the location of the key based on the data returned from the central server (claims 11 and 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display a map on a mobile device that includes the location of the key based on the data returned from the central server since doing so would assist the user to navigate to the location of the key.

Regarding claim 15, Evans as modified discloses a method comprising all the limitations of claim 14 as discussed above, including a mobile device screen that displays a map (Figure 6A), but fails to explicitly disclose including a map link to find the object in the central server reply; displaying a map that includes the location of the object based on the data returned from the central server.
Lévêque discloses a method for locating an object (e.g., keybox) wherein central server replay data includes displaying a map that includes the location of the object based on the data returned from the central server (claims 11 and 12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to display a map on a mobile device that includes the location of the object based on the data returned from the central server since doing so would assist the user to navigate to the location of the object.
Regarding claim 20, apparatus claim 20 is drawn to the apparatus corresponding to the method of using the same as claimed in claim 15.  Therefore apparatus claim 20 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        October 22, 2021